Exhibit 10.10

RIGHT OF FIRST OFFER AGREEMENT

THIS RIGHT OF FIRST OFFER AGREEMENT (this “Agreement”), is made as of the 10th
day of July, 2013, by and between N.T. BRINKMAN, INC., a Virginia corporation
(“Offeror”), and CHP PARTNERS, LP, a Delaware limited partnership (“Offeree”).

BACKGROUND

A. Certain affiliates of Offeror and Offeree have entered into that certain
Agreement of Sale and Purchase dated as of April 3, 2013, as amended from time
to time, with respect to certain assets more particularly described therein (the
“Purchase Agreement”).

B. The execution of this Agreement was a material inducement to Offeree to enter
into the Purchase Agreement.

C. Offeror has been benefitted by the consummation of the transactions
contemplated by the Purchase Agreement.

D. Offeror has agreed to grant to Offeree a right of first offer/opportunity to
purchase any Medical Office Building developed by Offeror or any Affiliate
thereof (as such term is defined in the Purchase Agreement) within a one mile
radius of 7557B Dannaher Drive, Powell, Tennessee 37849, 7557B Dannaher Drive,
Powell, Tennessee 37849, 120 Hospital Drive, Jefferson City, Tennessee 37820, or
900 East Oak Hill Avenue, Knoxville, Tennessee 37917 (a “ROFO Facility”), under
the terms and provisions of this Agreement.

E. Offeror and Offeree or its affiliate, have entered into that certain
Management Agreement dated as of the date hereof pursuant to which Offeror has
been engaged to manage certain facilities more particularly described therein
for a term of five (5) years following the Closing (the “Management Agreement”).

F. The execution of the Management Agreement was a material inducement to
Offeror to enter into the Purchase Agreement.

G. The parties hereto have agreed to document in further detail the foregoing
rights of first offer/opportunity, all as more completely set forth herein.

NOW, THEREFORE, in consideration of the sum of Ten Dollars ($10) and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
accepted, the parties hereto, intending to be legally bound, hereby agree as
follows:

AGREEMENT

1. Definitions.

 

  (a) “Ambulatory Surgery Center” means a building that is used primarily to
provide outpatient surgical services to patients not requiring hospitalization.



--------------------------------------------------------------------------------

  (b) “Imaging Center” means a building that is used primarily to provide x-ray,
computed tomography (CT or CAT), magnetic resonance imaging (MRI), positron
emission tomography (PET), fluoroscopy, radiography, ultrasound, mammography or
other imaging services.

 

  (c) “Medical Office Building” shall mean a building that is used primarily by
physicians to examine and consult with patients. The following facilities shall
not be considered Medical Office Buildings: Ambulatory Surgery Centers, Imaging
Centers, rehabilitation centers, long term acute care hospitals or specialty
hospitals.

 

  (d) All other terms that are capitalized but not defined herein shall have the
meaning ascribed to them in this Agreement.

2. Right of First Offer to Purchase. Offeror hereby grants to Offeree a right of
first offer to purchase any ROFO Facility in accordance with the following:

(a) Offeror hereby agrees that neither Offeror nor any Affiliate thereof shall
enter into any agreement with any third party for the purchase and/or sale of
any ROFO Facility without first offering Offeree the right to purchase the ROFO
Facility. If Offeror or any Affiliate thereof proposes to sell a ROFO Facility,
Offeror or such Affiliate shall deliver notice thereof to Offeree (an “ROFO
Notice”), which ROFO Notice shall set forth the material business terms of such
proposal including, without limitation, Offeror’s or such Affiliate’s proposed
sales price, the square footage of the ROFO Facility, the terms of any leases
associated with the ROFO Facility, the proposed due diligence period, the
proposed closing date, any deposit requirements, and other principal business
terms. Offeree shall have the option (an “ROFO Facility Option”) to purchase the
ROFO Facility, which Offeree shall exercise by delivering irrevocable notice to
Offeror or Offeror’s Affiliate, as applicable (an “Acceptance Notice”), within
ten (10) Business Days of the giving of the ROFO Notice, along with an agreement
of sale to purchase the ROFO Facility, containing the operative terms and
conditions set forth in this Section 2. The form of agreement shall be
substantially similar to that which Offeree has previously negotiated with
Offeror.

(b) If Offeree declines or fails to exercise its right of first offer within the
period provided in Section 2(a) above (such failure being deemed a waiver of any
such right), then Offeror or Offeror’s Affiliate, as applicable, shall
thereafter be free to offer for sale (and sell) the ROFO Facility upon terms
similar to those set forth in the ROFO Notice. However, if Offeror or such
Affiliate is subsequently willing to sell the ROFO Facility on terms which are
materially different from that set forth in the ROFO Notice, then Offeror or
such Affiliate shall provide Offeree with a revised ROFO Notice in accordance
with the terms of this Section 2 and Offeree shall have all of the same rights
as set forth herein, except that Offeree must deliver an Acceptance Notice
within five (5) Business Days of the giving of such revised ROFO Notice. Time
shall be of the essence as to Offeree’s giving of any Acceptance Notice. The
terms upon which Offeror or Offeror’s Affiliate, as applicable, is willing to
sell the ROFO Facility shall be deemed materially different if the net effective
sales proceeds shall be more than three percent (3%) less than the net effective
sales proceeds set forth in the ROFO Notice.

3. Term. The term of this Agreement shall commence as of the date hereof and
expire on the third (3rd) anniversary of the date of this Agreement.

 

2



--------------------------------------------------------------------------------

4. Notices. Any notices or other communications permitted or required to be
given hereunder shall be in writing, shall be delivered (a) personally, in which
case notice shall be deemed delivered upon receipt or refusal of delivery,
(b) by reputable overnight delivery service, in which case notice shall be
deemed delivered on the date of deposit with such courier, or (c) by fax, in
which case notice shall be deemed delivered upon the mechanical confirmation of
delivery, and shall be addressed to the respective party as set forth in this
Section 3. Notices on behalf of the respective parties may be given by their
attorneys and such notices shall have the same effect as if in fact subscribed
by the party on whose behalf it is given.

 

If to Offeror:   

N.T. Brinkman, Inc.

PMB 344

977 Seminole Trail

Charlottesville, VA 22901-2824

Attention: Ben Ochs

Telephone: (434) 293-8004

Telefax No.: (434) 293-6256

With Copies to:   

Baker, Donelson, Bearman, Caldwell & Berkowitz

Baker Donelson Center

211 Commerce Street, Suite 800

Nashville, TN 37201

Attention: Kenneth P. Ezell, Jr.

Telephone: (615) 726-5721

Telefax No.: (615) 744-5721

If to Offeree:   

CHP Partners, LP

c/o CHP Lifestyle Properties, Inc.

450 South Orange Avenue, Suite 1200

Orlando, Florida 32801

Attention: Tracey Bracco, Esquire

Telephone No.: (407) 540-7595

Facsimile No.: (407) 540-2544

With Copies to:   

Lowndes, Drosdick, Doster, Kantor & Reed, P.A.

215 North Eola Drive

Orlando, Florida 32801

Attention: William T. Dymond, Jr., Esquire

Telephone No.: (407) 418-6414

Facsimile No.: (407) 843-4444

Such addresses may be changed by notice to the other parties given in the same
manner as provided above. A party shall be deemed to have received a facsimile
transmission on the date

 

3



--------------------------------------------------------------------------------

of transmission if sent prior to 5:00 PM EST, or the next Business Day after for
any later transmission, when supported by transmission confirmation.

5. Confidentiality. The parties hereto agree to keep the terms and provisions of
this Agreement confidential information; provided, however, that Offeree shall
have the right to disclose the terms to: (a) its attorneys and prospective
lenders related to the purchase of the same, or (b) third parties if such
disclosure is required by an order of a court of competent jurisdiction or
otherwise required by any applicable law (including, but not limited to,
regulations and any other requirements promulgated by the U.S. Securities and
Exchange Commission), provided that Offeree delivers reasonable advance notice
thereof to Offeror.

6. Cross Default. Any default by Offeree under the Management Agreement which
default remains uncured by Offeree after any notice or cure period applicable
under the Management shall constitute a default by Offeree hereunder. In the
event of any such default by Offeree hereunder, Offeror’s sole remedy shall be
the right to terminate this Agreement, and each party shall be relieved of all
obligations set forth herein arising from and after the date of such
termination.

7. Miscellaneous.

(a) This Agreement represents the complete understanding between the parties as
to the subject matter hereof, and supersedes all prior written or verbal
negotiations or agreements as to the Assets, the condition thereof or any other
matter whatsoever, made by any broker, agent, employee or other person
representing or purporting to represent either party.

(b) No party shall be deemed to have waived the exercise of any right which it
holds under this Agreement unless such waiver is made expressly and in writing.
No delay or omission by any party in exercising any right shall be deemed a
waiver of its future exercise. No waiver made as to any instance involving the
exercise of any right shall be deemed a waiver as to any other instance, or any
other right.

(c) This Agreement shall be given effect and construed by application of the law
of the State of Tennessee.

(d) No determination that any provision of this Agreement is invalid or
unenforceable in any instance shall affect the validity or enforceability of any
other such provision, or that provision in any circumstance not controlled by
such determination. Each provision shall be valid and enforceable to the fullest
extent allowed by, and shall be construed wherever possible as being consistent
with, applicable law.

(f) Time shall be of the essence of this Agreement.

(g) This Agreement may be signed in counterparts, all of which when taken
together shall constitute the one and same original.

(h) The exchange of copies of this Agreement and of signature pages by facsimile
transmission or electronic mail shall constitute effective execution and
delivery of this Agreement as to the parties and may be used in lieu of the
original Agreement for all purposes.

 

4



--------------------------------------------------------------------------------

Signatures of the parties transmitted by facsimile or via electronic mail shall
be deemed to be their original signatures for all purposes.

(i) Each party hereto hereby acknowledges that all parties hereto participated
equally in the negotiation and drafting of this Agreement and that, accordingly,
no court construing this Agreement shall construe it more stringently against
one party than against the other.

(j) Neither party shall be permitted to assign any of its rights under this
Agreement without first obtaining the prior written consent of the other party.
This Agreement shall be binding on and inure to the benefit of the parties
hereto and their respective affiliates, subsidiaries, successors and assigns in
interest.

(k) Offeror and Offeree represent and warrant that neither has dealt with any
broker or agent in the negotiation of this Agreement. Offeree agrees to
indemnify and hold Offeror harmless from any and all costs or liability for
compensation claimed by any broker or agent employed by Offeree or claiming to
have been engaged by Offeree in connection with this Agreement. Offeror agrees
to indemnify and hold Offeree harmless from any and all costs or liability for
compensation claimed by any broker or agent employed by Offeror or claiming to
have been engaged by Offeror in connection with this Agreement.

(l) Offeror and Offeree hereby represent and warrant to each other that all
consents or approvals required for the execution, delivery and performance of
this Agreement have been obtained and that each party (including its signatory)
has the right and authority to enter into and perform its covenants contained in
this Agreement.

(m) This Agreement shall not be amended or terminated, and no obligation of a
party shall be waived, except by written instrument signed by the parties.

(n) If any legal action, suit or proceeding is commenced between the parties
regarding their respective rights and obligations under this Agreement, the
prevailing party shall be entitled to recover, in addition to damages or other
relief, costs and expenses, attorneys’ fees and court costs (including, without
limitation, expert witness fees). As used herein, the term “prevailing party”
shall mean the party which obtains the principal relief it has sought, whether
by compromise, settlement or judgment. If the party which commenced or
instituted the action, suit or proceeding shall dismiss or discontinue it
without the concurrence of the other party, such other party shall be deemed the
prevailing party.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

OFFEROR:   N.T. BRINKMAN, INC., a Virginia corporation   By:  

/s/ Norman T. Brinkman

  Name:  

Norman T. Brinkman

  Title:  

President

 

6



--------------------------------------------------------------------------------

OFFEREE:   CHP PARTNERS, LP, a Delaware limited partnership   By:   CHP GP, LLC,
a Delaware limited partnership, its General Partner     By:   CNL Healthcare
Properties, Inc., a Maryland corporation, its Sole Member       By:  

/s/ Tracey B. Bracco

      Name:   Tracey B. Bracco       Title:   Vice President

 

7



--------------------------------------------------------------------------------

JOINDER AND CONSENT THERETO

BY THE FOLLOWING AFFILIATES OF OFFEREE:

 

CHP KNOXVILLE PLAZA A MOB OWNER, LLC, a Delaware limited liability company By:  

/s/ Tracey B. Bracco

Name:   Tracey B. Bracco Title:   Vice President CHP KNOXVILLE PLAZA B MOB
OWNER, LLC, a Delaware limited liability company By:  

/s/ Tracey B. Bracco

Name:   Tracey B. Bracco Title:   Vice President CHP CENTRAL WING ANNEX MOB
OWNER, LLC, a Delaware limited liability company By:  

/s/ Tracey B. Bracco

Name:   Tracey B. Bracco Title:   Vice President CHP JEFFERSON COMMONS CONDO MOB
OWNER, LLC, a Delaware limited liability company By:  

/s/ Tracey B. Bracco

Name:   Tracey B. Bracco Title:   Vice President

 

8